10.6 Convertible Promissory Note

THE SECURITIES REPRESENTED BY THIS NOTE AND ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR UNDER THE PROVISIONS OF ANY APPLICABLE STATE SECURITIES
LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED HOLDER HEREOF FOR PURPOSES OF
INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS UNDER THE 1933 ACT, AND UNDER
ANY APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUED
UPON EXERCISE HEREOF MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED, NOR MAY
THIS NOTE BE EXERCISED, EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER THE
PROVISIONS OF THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT.

CONVERTIBLE PROMISSORY NOTE

$2,000,000 U.S.                                                               
                                                                               
                                                                               
                December 31, 2002

          FOR VALUE RECEIVED, Entrust Financial Services, Inc., a Colorado
corporation (the “Company”), hereby promises to pay to the order of BBSB, LLC, a
Colorado limited liability company (the “Holder”), in lawful money of the United
States at the address of the Holder set forth below, the principal amount of
$2,000,000 (the “Principal Amount”), together with Interest (as hereinafter
defined), which shall accrue from the date hereof until the date of payment in
full of the aggregate Principal Amount or the conversion of this Note pursuant
to the terms hereof as set forth in Section 1 below. This Note has been executed
by the Company on the date set forth above (the “Effective Date”).

          1. Interest. Except as otherwise provided herein, the outstanding
Principal Amount shall bear interest (“Interest”) as follows: (i) 12% per annum
interest (calculated on the basis of the actual number of days elapsed in a
365-day year) (the “Monthly Interest Payments”) shall be payable monthly in
arrears on the first day of the month and (ii) 33% per annum interest
(calculated on the basis of the actual number of days elapsed in a 365-day year)
(the “Final Interest Payment”) shall accrue and be due and payable on the
Maturity Date. Notwithstanding anything to the contrary set forth in this
Section 1, if a court of competent jurisdiction determines in a final order that
the rate of Interest payable in connection with this Note exceeds the highest
rate of interest permissible under law (the “Maximum Lawful Rate”), then so long
as the Maximum Lawful Rate would be so exceeded, the rate of Interest payable
hereunder shall be equal to the Maximum Lawful Rate, and to the extent permitted
by law any amount paid in excess of the Maximum Lawful Rate shall be deemed to
have been a repayment of principal.

          2. Maturity. Unless this Note is earlier accelerated, prepaid or
converted as set forth below, the outstanding Principal Amount and all unpaid
Interest thereon shall be paid in full on March 27, 2005 (the “Maturity Date”).




--------------------------------------------------------------------------------

          3. Application of Payments.

                     3.1. Except as otherwise expressly provided herein, each
payment under this Note shall be applied (i) first to the repayment of any sums
incurred by the Holder for the payment of any expenses in enforcing the terms of
this Note, (ii) then to the payment of Interest, and (iii) then to the reduction
of the Principal Amount.

                     3.2. Upon payment in full of the Principal Amount and
applicable accrued and unpaid Interest thereon or the conversion of such amount
pursuant to Section 5 below, this Note shall be marked “Paid in Full” and
returned to the Company.

          4. Prepayment. This Note (including the Principal Amount and all
Interest thereon) may be prepaid in full or in part at any time upon five
business days’ written notice (the “Prepayment Notice”) to the Holder. The
Prepayment Notice shall contain the Principal Amount to be prepaid and
applicable Interest due thereon pursuant to the next sentence. In the event the
Holder does not first convert the prepayment amount in accordance with Section
5, on the date that is five business days following the Holder’s receipt of the
Prepayment Notice (“Prepayment Date”), the Company shall pay to the Holder (i)
the portion of the Principal Amount to be prepaid, (ii) the accrued and unpaid
portion of the Monthly Interest Payment thereon, and (iii) the portion of the
Final Interest Payment accrued thereon for the period between the Effective Date
and the Prepayment Date.

          5. Note Conversion.

                     5.1. Conversion. On the Maturity Date, the Holder may elect
to convert all, or any part, of the outstanding Principal Amount of this Note
into shares of the Company’s common stock, $.0000001 par value per share
(“Common Stock”), at a conversion price per share of Common Stock of $3.00, as
adjusted and readjusted from time to time in accordance with Sections 5.3 and
5.6 (such conversion price, as so adjusted and readjusted and in effect at any
time, being herein call the “Conversion Price”). In addition, on the Prepayment
Date, the Holder may elect to convert all, or any part, of the Principal Amount
set forth in the Prepayment Notice into Common Stock at the Conversion Price. In
the either such event, on the conversion date (the “Conversion Date”), the
Company shall pay to the Holder the accrued and unpaid portion of the Monthly
Interest Payment due and payable on any Principal Amount converted to Common
Stock pursuant to this Section.

                     5.2. Conversion Procedure.

                            5.2.1 Notice of Conversion. If the Holder elects to
convert this Note pursuant to Section 5.1, the Holder shall deliver to the
Company written notice of its conversion (“Conversion Notice”). Such Conversion
Notice shall set forth (i) the Principal Amount of this Note and the amount of
accrued Interest that the Holder intends to convert, (ii) the date on which such
conversion will occur and (iii) the name or names to appear on the
certificate(s) representing the shares and the number of shares for each
certificate if more than one is to be issued. All amounts converted shall be
applied first to any accrued and unpaid Interest and then to the reduction of
the Principal Amount.



2


--------------------------------------------------------------------------------

                            5.2.2 Delivery of Stock Certificates. As promptly as
practicable after the conversion of this Note, the Company, at its expense, will
issue and deliver to the Holder a certificate(s) for the number of full shares
of Common Stock issuable upon such conversion.

                            5.2.3 Delivery of Replacement Note. Upon the
conversion of this Note, the Holder shall surrender this Note, duly endorsed, at
the principal office of the Company. If the Holder only converts part of the
Principal Amount of this Note, as promptly as practicable after the conversion
of that portion of this Note, the Company, at its expense, will issue and
deliver to the Holder a new Note with a new Principal Amount, and the Company
shall be forever released from all its obligations and liabilities under this
Note.

                            5.2.4 Fractional Shares. No fractional shares of the
Company's Common Stock shall be issued upon conversion of this Note. In lieu of
the Company issuing any fractional shares to the Holder upon the conversion of
this Note, the number of shares of Common Stock to be issued shall be rounded up
to the next whole number of shares.

                     5.3. Adjustment of Conversion Price. The Conversion Price
shall be subject to adjustment from time to time as follows:

                            5.3.1 If the Company shall issue any Additional
Stock (as hereinafter defined), or rights to acquire Additional Stock, for a
consideration per share less than the Fair Market Value (as hereinafter defined)
of the Company’s Common Stock in effect immediately prior to such issuance (the
“Lower Price”), the Conversion Price shall be reduced to the Lower Price.

                            5.3.2 In the case of the issuance of Common Stock
for cash, the consideration shall be deemed to be the amount of cash paid
therefor before deducting any reasonable discounts, commissions or other
expenses allowed, paid or incurred by the Company for any underwriting or
otherwise in connection with the issuance and sale thereof.

                            5.3.3 In the case of the issuance of Common Stock
for a consideration in whole or in part other than cash, the consideration other
than cash shall be deemed to be the fair value thereof as determined in good
faith by the Company’s board of directors (the “Board of Directors”).

                5.4. “Additional Stock” shall mean any shares of Common Stock
issued by the Company after the Effective Date hereof except:

                            5.4.1   150,000 shares of Common Stock issuable to
consultants, advisors and employees of the Company pursuant to stock options
outstanding and reserved for issuance on the Effective Date under the Company’s
2002 Stock Compensation Plan I under cover of Form S-8 and 250,000 shares of
Common Stock issuable to consultants, advisors and employees of the Company
pursuant to stock options outstanding and reserved for issuance on the Effective
Date under the Company’s Equity Incentive Plan;



3


--------------------------------------------------------------------------------

                            5.4.2   665,084 shares of Common Stock issuable
pursuant to warrants outstanding on the Effective Date; and

                            5.4.3   255,583 shares of Common Stock issuable
pursuant to debentures outstanding on the Effective Date.

                     5.5. “Fair Market Value” means the Closing Price of the
Common Stock of the Company for which a Closing Price is available; provided,
however, that if a Closing Price is unavailable, the fair market value shall be
determined in good faith by the Board of Directors of the Company based upon
recent sales of the Company’s Common Stock.

                      “Closing Price” means, with respect to the Company’s
Common Stock, (i) if the shares are listed or admitted for trading on any United
States national securities exchange, the Closing Price will be equal to the
average of the last reported per share sale price on such exchange for the five
days immediately preceding the date of determination, as reported in any
newspaper of general circulation; (ii) if the shares are quoted on the Nasdaq
National Market, or any similar system of automated dissemination of quotations
of securities prices in common use, the average closing bid quotation for such
shares for the five days immediately preceding the date of determination on such
system; (iii) if neither clause (i) or (ii) is applicable, the average bid
quotation for such shares for the five days immediately preceding the date of
determination as reported by the National Daily Quotation Service if at least
two securities dealers have inserted both bid and asked quotations for the
shares on at least five of the ten preceding days; (iv) in lieu of the above, if
actual transactions in the shares are reported on a consolidated transaction
reporting system, that average sale price for such shares for the five days
immediately preceding the date of determination on such system.

                     5.6. In the event the Company should at any time or from
time to time after the Effective Date fix a record date for the effectuation of
a split or subdivision of the outstanding shares of Common Stock, declare a
dividend or other distribution payable in additional shares of Common Stock or
other securities or rights convertible into, or entitling the holder thereof to
receive, directly or indirectly, additional shares of Common Stock (hereinafter
referred to as “Common Stock Equivalents”), combine its outstanding shares of
Common Stock into a lesser number of shares or issue by reclassification of its
shares of Common Stock any shares of its capital stock, without payment of any
consideration by such holder for the additional shares of Common Stock or the
Common Stock Equivalents (including the additional shares of Common Stock
issuable upon conversion or exercise thereof), then, as of such record date (or
the date of such dividend, distribution, split, subdivision, combination or
reclassification if no record date is fixed), the Conversion Price shall be
appropriately adjusted so that the number of shares of Common Stock issuable on
conversion of this Note shall be adjusted in proportion to such change in the
number of outstanding shares.

          6. Secured Indebtedness. The indebtedness represented by this Note is
secured pursuant to the Pledge Agreement dated as of the Effective Date,
executed by the Company in favor of the Holder (the “Pledge Agreement”).

          7. Waiver of Notice. The Company hereby waives diligence, notice,
presentment, protest and notice of dishonor.



4


--------------------------------------------------------------------------------

          8. Transfer of this Note or Common Stock on Conversion Hereof. This
Note and the securities into which this Note may be converted may be transferred
by the Holder at any time, provided that such transfer complies with applicable
securities laws.

          9. Representations and Warranties of the Company.

                     9.1. Due Incorporation and Good Standing. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Colorado, with full and adequate power to carry on and conduct
its business as presently conducted, and is duly licensed or qualified in all
foreign jurisdictions wherein the failure to be so qualified or licensed would
reasonably be expected to have a material adverse effect on the business of the
Company.

                     9.2. Due Authorization. The Company has full right, power
and authority to enter into this Note, to make the borrowings and execute and
deliver this Note as provided herein and to perform all of its duties and
obligations under this Note. The execution and delivery of this Note will not,
nor will the observance or performance of any of the matters and things herein
or therein set forth, violate or contravene any provision of law or the
Company’s bylaws or articles of incorporation. All necessary and appropriate
corporate action on the part of the Company has been taken to authorize the
execution and delivery of this Note.

                     9.3. Enforceability. This Note has been validly executed
and delivered by the Company and constitutes the legal, valid and binding
obligations of the Company enforceable against it in accordance with its
respective terms, subject to applicable bankruptcy, insolvency, reorganization
or similar laws relating to or affecting the enforcement of creditors’ right and
to the availability of the remedy of specific performance.

                     9.4. Capitalization. All of the Company’s authorized and
outstanding equity securities (including securities convertible into equity
securities) are identified on Schedule A attached hereto. Other than as set
forth on Schedule A, there are no outstanding shares of capital stock or any
options, warrants or other preemptive rights, rights of first refusal or similar
rights to purchase equity securities of the Company.

                     9.5. Subsidiaries. The Company owns no securities of any
other entity, except the Company owns all of the outstanding securities of
Entrust Mortgage, Inc. (“Mortgage”) and such other subsidiaries as disclosed in
the Company’s filings with the Securities and Exchange Commission (each, a
“Subsidiary” and collectively, the “Subsidiaries”). Other than as set forth in
this Section 9.5, there are no outstanding shares of capital stock or any
options, warrants or other preemptive rights, rights of first refusal or similar
rights to purchase equity securities of Mortgage.

                     9.6. Compliance with Laws. The nature and transaction of
the Company’s business and operations and the use of its properties and assets
do not, and during the term of this Note shall not, violate or conflict with in
any material respect any applicable law, statute, ordinance, rule, regulation or
order of any kind or nature.



5


--------------------------------------------------------------------------------

                     9.7. Absence of Conflicts. The execution, delivery and
performance by the Company of this Note, and the transactions contemplated
hereby, do not constitute a breach or default, or require consents under, any
agreement, permit, contract or other instrument to which the Company is a party,
or by which the Company is bound or to which any of the assets of the Company is
subject, or any judgment, order, writ, decree, authorization, license, rule,
regulation, or statute to which the Company is subject, and will not result in
the creation of any lien upon any of the assets of the Company.

                     9.8. Issuance Upon Conversion. The Company shall reserve an
adequate number of shares of Common Stock for conversion of this Note. Upon
conversion of this Note, the Common Stock shall be validly issued, fully paid
and nonassessable, and the Company shall use its reasonable efforts to ensure
that the Common Stock issuable upon conversion of this Note will be issued in
accordance with exemptions under applicable federal and state securities laws.

                     9.9. Litigation and Taxes. Except as disclosed in the
Company’s most recent Annual Report on Form 10-K or on Schedule B attached
hereto, there is no litigation or governmental proceeding pending, or to the
best knowledge of the Company after due inquiry, threatened, against the
Company. The Company has duly filed all applicable income or other tax returns
and has paid all material income or other taxes when due. There is no
controversy or objection pending, or to the best knowledge of the Company after
due inquiry, threatened in respect of any tax returns of the Company.

                     9.10. Offering. Assuming that Holder is an Accredited
Investor (as defined in Rule 501 under the Securities Act of 1933), the Company
is not aware of any circumstances that would require the offer, sale and
issuance of this Note to be registered under the Securities Act or applicable
state securities laws. Neither the Company nor any agent of the Company acting
on its behalf will take any action hereafter that would cause the loss of such
exemptions.

                     9.11. No Omissions or Misstatements. None of the
information included in this Note, other documents or information furnished or
to be furnished by the Company or the Company’s public filings with the
Securities and Exchange Commission, or any of its representations, contains any
untrue statement of a material fact or is misleading in any material respect or
omits to state any material fact. Copies of all documents referred to in herein
have been delivered or made available to the Holder and constitute true and
complete copies thereof and include all amendments, schedules, appendices,
supplements or modifications thereto or waivers thereunder.

                     9.12. Senior Indebtedness. The indebtedness of the Company
evidenced hereby is senior and superior to a debenture held by Bayview
Marketing, Inc. (“Bayview”) in the principal amount of $162,100 and accrued
interest through December 31, 2002 of $6,484 pursuant to a Subordination
Agreement between the Holder and Bayview with respect to such indebtedness.

          10. Negative Covenants of the Company. The Company covenants and
agrees that, from the Effective Date until the payment in full of this Note,
without the consent of the Holder, the Company will not, and will cause the
Subsidiaries to not:



6


--------------------------------------------------------------------------------

                     10.1. create, incur, assume or suffer to exist any
indebtedness that is in any way senior or superior to this Note or the
indebtedness represented hereby;

                     10.2. merge or consolidate with or into any other
corporation or sell or otherwise convey 30% or more of its assets;

                     10.3. in a single transaction or series of related
transactions, effect a significant acquisition of any business or entity (for
purposes hereof, a “significant” acquisition shall be determined in accordance
with Instructions 2, 3 and 4 or Item 2 of Form 8-K of the Securities and
Exchange Commission);

                     10.4. engage in any business other than the business
conducted by the Company and the Subsidiaries, as the case may be, on the
Effective Date;

                     10.5. declare, set aside or pay any dividend or other
distribution on any of its capital stock or reacquire for value any of its
outstanding capital stock;

                     10.6. engage in any transaction with any Affiliate (as such
term is defined in Rule 501(b) of the Securities Act of 1933, as amended) on
terms less favorable to the Company or the Subsidiaries, as the case may be,
than could be obtained from an unrelated party;

                     10.7. issue any securities of, or securities convertible
into securities of, Mortgage that would cause (or could cause following the
conversion of securities convertible into capital stock of the Mortgage) the
Company to own less than all of the outstanding capital stock of Mortgage; and

                     10.8. amend its Articles of Incorporation or Bylaws in any
manner that adversely affects the rights associated with this Note or the Common
Stock issuable upon conversion hererof.

          The Company will give notice to the Holder of any default under any
provisions of this Note within three business days after the discovery by the
Company of such default.

          11. Affirmative Covenants of the Company. Until this Note is paid in
full, the Company shall, and shall cause each Subsidiary to:

                     11.1. operate its business only in the ordinary course and
maintain its properties and assets in good repair, working order and condition;

                     11.2. cause to be done all things reasonably necessary to
maintain, preserve and renew its corporate existence and all material licenses,
authorizations and permits necessary to the conduct of its businesses;



7


--------------------------------------------------------------------------------

                     11.3. comply with all applicable laws, rules and
regulations of all governmental authorities, the violation of which could
reasonably be expected to have a material adverse effect on its business,
properties or prospects;

                     11.4. with respect to the Company only, deliver to the
Holder within 15 days of the end of each fiscal month, monthly unaudited
consolidated financial statements (including balance sheets, statements of
income and loss, statements of cash flow and statements of shareholders’ equity)
all in reasonable detail, fairly presenting the financial position and the
results of operations of the Company (and the Subsidiaries) as of the end of and
through such fiscal month, prepared in accordance with generally accepted
accounting principles, consistently applied in the United States (“GAAP”) and
consistent with past practice;

                     11.5. with respect to the Company only, provide the Holder
with at least ten days’ written notice of any meeting of the Board of Directors
of the Company and permit the Holder to designate an individual to attend such
meeting, including any adjournment thereof, as an observer. In addition, the
Holder’s designee shall receive all written material disseminated to the Board
of Directors in advance, during or following any meeting, whether or not the
designee was in attendance. The Holder’s designee shall receive the same
compensation as is paid to the members of the Board of Directors in connection
with such designee’s attendance of meetings of the Board of Directors; and

                     11.6. maintain Consolidated Tangible Net Assets (as defined
below) of at least $2,000,000 as of each of any two consecutive fiscal quarters.
“Consolidated Tangible Net Assets” means, at any time for the determination
thereof, the total amount of assets of the Company and its Subsidiaries (less
applicable depreciation, amortization and other proper valuation reserves),
except to the extent resulting from write-offs of capital assets (excluding
write-offs in connection with accounting for acquisitions in conformity with
GAAP), after deducting therefrom (i) all current liabilities of the Company and
its consolidated Subsidiaries (excluding intercompany items) and (ii) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, all as set forth on the most recently
available consolidated balance sheet of the Company and its consolidated
Subsidiaries provided to the Holder pursuant to Section 11.4.

          In addition, the Company shall place $258,755 of the proceeds of this
Note into an escrow account on the date hereof pursuant to the Escrow Agreement
between the Company and the Holder of even date herewith for the repayment of
the Company’s indebtedness with King-PCMD and Burden.

          12. Events of Default. The occurrence of any of following events (each
an “Event of Default”), not cured in the applicable cure period, if any, shall
constitute an Event of Default of the Company:

                     12.1. a material breach of any representation, warranty,
covenant or other provision of this Note or the Pledge Agreement, which, if
capable of being cured, is not cured within five days following notice thereof
to the Company;



8


--------------------------------------------------------------------------------

                     12.2. the failure to make when due any payment described in
this Note, whether on or after the Maturity Date, by acceleration or otherwise;

                     12.3. (i) the application for the appointment of a receiver
or custodian for the Company or the property of the Company, (ii) the entry of
an order for relief or the filing of a petition by or against the Company under
the provisions of any bankruptcy or insolvency law, (iii) any assignment for the
benefit of creditors by or against the Company, or (iv) the Company becomes
insolvent; and

                     12.4. the failure of the Company for two consecutive fiscal
quarters to achieve 50% of Net Income (as defined below) in the amounts set
forth on Schedule C attached hereto for the applicable period. “Net Income”
means the net income generated by the Company in such fiscal quarter computed in
accordance with (i) GAAP, (ii) the method utilized by the Company to calculate
Net Income in the financial projections attached hereto as Schedule C, and (iii)
the Company’s historical practice and procedure for computing Net Income;
provided, however, that Net Income shall not include any extraordinary charge
related to intangible assets of the Company required to be expensed by the
Company by any governmental agency.

          Upon the occurrence of any Event of Default that is not cured within
any applicable cure period, the Holder may elect, by written notice delivered to
the Company, to take any or all of the following actions: (i) declare this Note
to be forthwith due and payable, whereupon the entire unpaid Principal Amount,
together with accrued and unpaid Interest thereon, and all other cash
obligations hereunder, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company, anything contained herein or in any of
the Note to the contrary notwithstanding, and (ii) exercise any and all other
remedies provided hereunder or available at law or in equity upon the occurrence
and continuation of an Event of Default. Upon the occurrence of an Event of
Default under Sections 11.6 or 12.4, the Holder shall deposit $100,000 into a
sinking fund on a monthly basis pursuant to the terms of the Escrow Agreement
between the Company and the Holder dated as of the Effective Date. In addition,
during the occurrence of any Event of Default, the Company shall not pay make
any payment on any other outstanding indebtedness of the Company.

          13. Miscellaneous.

                     13.1. Successors and Assigns. Subject to the exceptions
specifically set forth in this Note, the terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective executors,
administrators, heirs, successors and assigns of the parties.

                     13.2. Loss or Mutilation of Note. Upon receipt by the
Company of evidence satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, together with indemnity reasonably satisfactory to
the Company, in the case of loss, theft or destruction, or the surrender and
cancellation of this Note, in the case of mutilation, the Company shall execute
and deliver to the Holder a new Note of like tenor and denomination as this
Note.



9


--------------------------------------------------------------------------------

                     13.3. Titles and Subtitles. The titles and subtitles of the
Sections of this Note are used for convenience only and shall not be considered
in construing or interpreting this agreement.

                     13.4. Legend. Any certificate representing shares of the
Company’s Common Stock issued upon conversion of this Note or otherwise issued
hereunder shall be stamped or otherwise imprinted with a legend substantially in
the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER THE PROVISIONS OF ANY APPLICABLE
STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED HOLDER HEREOF
FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS UNDER THE
1933 ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES AND
THE SECURITIES ISSUED UPON EXERCISE HEREOF MAY NOT BE SOLD, PLEDGED, TRANSFERRED
OR ASSIGNED, NOR MAY THIS NOTE BE EXERCISED, EXCEPT IN A TRANSACTION WHICH IS
EXEMPT UNDER THE PROVISIONS OF THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT.

                     13.5. Notices. Any notice, request or other communication
required or permitted hereunder shall be in writing and shall be delivered
personally or by facsimile (receipt confirmed electronically) or shall be sent
by a reputable express delivery service or by certified mail, postage prepaid
with return receipt requested, addressed as follows:

if to the Company, to:

Entrust Financial Services, Inc.
6795 E. Tennessee Avenue, Fifth Floor
Denver, CO 80224
Attn: Scott J. Sax
Fax: (303) 320-4303

with a copy to:


David Wagner & Associates, P.C.
8400 East Prentice Avenue, Penthouse Suite
Englewood, CO 80111
Attn: David Wagner
Facsimile: (303) 409-7650



10


--------------------------------------------------------------------------------

if to the Holder, to:

BBSB, LLC
5600 S. Quebec Way, Suite 200B
Greenwood Village, CO 80111
Denver, CO 80264
Attn: Geoff Babbitt
Fax: (303) 771-3923

with a copy to:

Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street, 22nd Floor
Denver, CO 80202
Attn: Jeffrey M. Knestch
Fax No.: (303) 223-0960

Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient’s location) or on the
day shown on the return receipt (if delivered by mail or delivery service).

                     12.6 Note Holder Not Shareholder. This Note does not confer
upon the Holder any right to vote or to consent to or to receive notice as a
shareholder of the Company, as such, in respect of any matters whatsoever, or
any other rights or liabilities as a shareholder, prior to the conversion
hereof.

                     12.7 Governing Law. This Note shall be governed by and
construed in accordance with the domestic laws of the State of Colorado without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Colorado or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Colorado.

                     12.8 Waiver and Amendment. Any term of this Note may be
amended, waived or modified with the written consent of the Company and the
Holder of this Note.

                     12.9. Remedies; Attorneys Fees. No delay or omission by the
Holder in exercising any of its rights, remedies, powers or privileges hereunder
or at law or in equity and no course of dealing between the Holder and the
undersigned or any other person shall be deemed a waiver by the Holder of any
such rights, remedies, powers or privileges, even if such delay or omission is
continuous or repeated, nor shall any single or partial exercise of any right,
remedy, power or privilege preclude any other or further exercise thereof by the
Holder or the exercise of any other right, remedy, power or privilege by the
Holder. The rights and remedies of the Holder described herein shall be
cumulative and not restrictive of any other rights or remedies available under
any other instrument, at law or in equity. If an Event of Default occurs, the
Company agrees to pay, in addition to the Principal Amount and Interest payable
thereon, reasonable attorneys’ fees and any other costs incurred by the Holder
in connection with its pursuit of its remedies under this Note.



11


--------------------------------------------------------------------------------

                     12.10 Expenses. The Company shall pay all costs and
expenses incurred by the Holder (including reasonable attorneys’ fees) in
connection with the Holder’s due diligence investigation of the Company and the
negotiation and preparation of the documents contemplated by this Note;
provided, however, that in no event shall the Company be required to pay any
amount due under this Section 12.11 in excess of $25,000 in the aggregate.
Nothing in this Section 12.11 shall in any way limit the Company’s obligation to
pay the expenses incurred by the Holder in enforcing the terms of this Note
pursuant to Section 3.1.

*****

          IN WITNESS WHEREOF, the Company has caused this Note to be signed in
its name on the Effective Date.

ENTRUST FINANCIAL SERVICES, INC.



By: /s/ Scott J. Sax                     
Scott J. Sax, President



12


--------------------------------------------------------------------------------